In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00061-CR


                      JOHN ANDREW HERNANDEZ, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                          On Appeal from the 286th District Court
                                   Hockley County, Texas
                 Trial Court No. 17-12-9237, Honorable Pat Phelan, Presiding

                                     March 26, 2020

                    ORDER OF ABATEMENT AND REMAND
                    Before QUINN, C.J., and PIRTLE and PARKER, JJ.

       Appellant John Andrews Hernandez appeals his conviction for possession of a

controlled substance. The appellate record was originally due February 20, 2020. The

clerk’s record has been filed, but appellant has not made payment arrangements for the

reporter’s record. Now pending before the court is appellant’s motion to remand the

cause to the trial court to determine whether he is indigent. In the motion, appellant states

that he is unable to afford the costs of the reporter’s record and can no longer afford his

retained counsel’s fees.
       Accordingly, we grant the motion, abate the appeal, and remand the cause to the

trial court for further proceedings. Upon remand, the trial court shall determine the

following:


       (1)    whether appellant still desires to prosecute the appeal;

       (2)    whether appellant is indigent;

       (3)    whether appellant is entitled to have the reporter’s record furnished without
              charge; and

       (4)    whether appellant is entitled to appointed counsel.

       The trial court is also directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by April 27, 2020. If

it is determined that appellant desires to proceed with the appeal, is indigent, and entitled

to appointed counsel, the trial court may appoint him counsel; the name, address, email

address, and phone number of any counsel appointed shall be included in the

aforementioned findings. Should further time be needed to perform these tasks, then

same must be requested before April 27, 2020.

       It is so ordered.


                                                                Per Curiam


Do not publish.




                                               2